John I. Purtle, Justice. The appellant filed a tort action in the Circuit Court of Pulaski County against the Little Rock School District, Trinity Evangelistic Association, Inc., and Irving J. Dennis. The trial court granted a motion to dismiss on behalf of the Little Rock School District. The appellant filed a notice of appeal, and the transcript was lodged in this court. However, the order appealed from is not an appealable order pursuant to ARCP Rule 54(b).  Rule 54(b) provides that when multiple parties are involved, the court may direct the entry of a final judgment as to one or more but fewer than all of the parties only upon an express determination that there is no just reason for delay and upon an express direction for the entry of judgment. Here, the order did not dispose of all the parties, nor did the trial court direct the entry of a final judgment. See Bryan Farms, Inc. v. State of Arkansas, 295 Ark. 180, 747 S.W.2d 115 (1988); and 3-W Lumber Co. v. Housing Authority, 287 Ark. 70, 696 S.W.2d 725 (1985).  Inasmuch as the order appealed from did not comport with the requirements of the rule, there is no appealable order. The appeal is therefore dismissed.